Swing, J.
We are of the opinion that the injunction should be allowed. Plaintiffs by its allegations and proof bring the case under the well settled rule of equity that where the board acts from mere caprice or arbitrarily, a court of equity may grant relief. A court of equity would not interfere on a mere question of evidence, or the weight of evidence; all such matters are for the board to determine, and its action must be final as far as relief by injunction by a court of equity. But when the court acts without evidence, or arbitrarily, or from mere caprice, a court of equity can, and should, grant relief. In the case before us, the only evidence was that of Joseph Rawson, and the action of the board on the evidence was not only not in accord with the evidence, but so manifestly contrary to it that it is charitable to say that it is purely arbitrary, and such power was not intended to be exercised by the board.